DENIED and Opinion Filed February 14, 2020




                                                                      In the
                                             Court of Appeals
                                      Fifth District of Texas at Dallas
                                                          No. 05-19-01308-CV

                                IN RE MICHAEL DEWAYNE RICKETT, Relator

                                 Original Proceeding from the Probate Court No. 2
                                               Dallas County, Texas
                                       Trial Court Cause No. PR-17-00604-2

                                            MEMORANDUM OPINION
                                       Before Justices Bridges, Osborne, and Carlyle
                                                Opinion by Justice Carlyle
           This is relator’s third writ of mandamus to compel the respondent to set a hearing on his

February 17, 2017 application to determine heirship on his mother’s estate. In the prior mandamus

proceedings, appellate cause nos. 05-19-00019-CV and 05-19-00523-CV, the respondent set the

case for hearing after which we denied the writ applications as moot. Relator now contends that

there were no hearings and the respondent has disobeyed our orders. He requests mandamus relief

to compel the trial court to set a hearing and sanctions and a contempt order for disobeying our

“two previous orders.” We deny relief.

           The respondent filed a response on December 16, 2019,1 stating that a telephonic hearing

was scheduled for June 3, 2019. Two witnesses were subpoenaed and both appeared for the

telephonic hearing. Relator, however, did not “appear” for the hearing because the prison notary

necessary to swear him in as a witness had a family emergency. The hearing was rescheduled for


   1
       By separate order, the Court directs the Clerk of the Court to transfer the response to the correct file.
June 28, 2019. Before that date, relator filed a motion to recuse the respondent. The necessary

chain of events resulting from relator’s motion to recuse respondent caused a lengthy delay in the

proceedings. Relator testified by telephone during a November 12, 2019 recusal hearing, and the

presiding administrative judge denied relator’s recusal motion. The respondent rescheduled

relator’s hearing for February 10, 2020, stating that this was the earliest date respondent and

counsel were available to conduct the hearing. Court documents filed with the Respondent’s

response support these explanations.

       A petition seeking mandamus relief must contain a certification stating that the relator “has

reviewed the petition and concluded that every factual statement in the petition is supported by

competent evidence included in the appendix or record.” TEX. R. APP. P. 52.3(j). It must track the

quoted language exactly, according to cases that bind this Court. See In re Butler, 270 S.W.3d 757,

758–59 (Tex. App.—Dallas 2008, orig. proceeding). Relator’s petition is improperly certified and

lacks any supporting record. See TEX. R. APP. P. 52.3(j), 52.3(k)(1)(A), 52.7(a)(1). Under our

precedents, an improperly certified petition not backed with a record containing certified or sworn

copies of material documents does not provide a basis for mandamus relief. See Butler, 270 S.W.3d

at 758–59; see also Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding) (as

party seeking relief, relator bears burden of providing sufficient mandamus record to establish

right to mandamus relief).

       In any event, relator has not persuaded us that he is entitled to mandamus relief on the

merits. Mandamus relief is appropriate only when a relator establishes (1) the trial court clearly

abused its discretion or failed to perform a ministerial duty and (2) that relator has no adequate

remedy by appeal. In re Reece, 341 S.W.3d 360, 364 (Tex. 2011) (orig. proceeding). The relator

bears the burden to demonstrate the relator is entitled to mandamus relief. See In re Mesa

Petroleum Partners, LP, 538 S.W.3d 153, 156 (Tex. App.—El Paso 2017, orig. proceeding). The

                                               –2–
relator meets this burden by showing (1) the trial court had a non-discretionary, ministerial, legal

duty to perform, (2) relator asked the trial court to perform the duty, and (3) it refused to do so. In

re Prado, 522 S.W.3d 1, 2 (Tex. App.—Dallas 2017, orig. proceeding); Mesa, 538 S.W.3d at 156.

        Even when the trial court has a duty to perform, it must be afforded a reasonable time to

perform. See Mesa, 538 S.W.3d at 157. The time period considered reasonable depends upon the

facts and circumstances of each case. Id. Determining whether the trial court has had a reasonable

time may involve consideration of criteria such as the trial court’s actual knowledge of the matter,

whether it has overtly refused to act on the matter, the state of the trial court’s docket, the existence

of more pressing judicial and administrative matters, and the trial court’s inherent power to control

its own docket. See In re Chavez, 62 S.W.3d 225, 228–29 (Tex. App.—Amarillo 2001, orig.

proceeding). Relator bears the burden to provide the appellate court with evidence weighing on

the criteria to consider in assessing the reasonableness of the alleged delay. See id. at 229.

        In this case, the record shows the respondent has not disobeyed any order of this Court. To

the contrary, the respondent appears to be working to accommodate relator with the obvious

difficulties that his incarceration presents, and has reset his case for hearing again. Most of the

recent delay in the case appears attributable to relator’s unsuccessful effort to recuse respondent

rather than to respondent’s inaction. The non-recusal-related delay does not support mandamus

relief. Under the circumstances presented as reflected on the record before us, we conclude relator

has not shown he is entitled to mandamus relief. Prado, 522 S.W.3d at 2; Butler, 270 S.W.3d at

758–59. Mesa, 538 S.W.3d at 156.

        We deny relator’s petition for writ of mandamus.




                                                     /Cory L. Carlyle/
191308F.P05                                          CORY L. CARLYLE
                                                     JUSTICE
                                                  –3–